Citation Nr: 0601803	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard on December 
4, 1976.  His DD Form 214, Report of Separation from Active 
Duty, shows that he reported for Active Duty for Training on 
February 6, 1977, and, 22 days later, he was released from 
Active Duty for Training on March 4, 1977, because of his 
failure to meet established physical standards due to 
bilateral pes planus.

This case comes before the Board of Veterans' Appeals (Board) 
on an initial appeal of a March 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a claim for 
entitlement to service connection for bilateral pes planus.  
In August 1999, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The RO originally denied the appellant's claim for 
entitlement to service connection for bilateral pes planus in 
September 1978.  Although notified of the decision and 
advised of his appellate rights, he did not submit a timely 
notice of disagreement from that decision.  Subsequently, he 
attempted to reopen the claim on numerous occasions which 
were denied by the RO, but did not appeal.  In May 1998, the 
Board found that new and material evidence had not been 
submitted to reopen the claim.  The appellant, although 
notified of his rights, did not appeal that decision to the 
United States Court of Appeals for Veterans Claims (Court).

In October 1998, he filed an additional application to reopen 
his claim.  By rating action in March 1999, the RO again 
found that new and material evidence had not been submitted.  
The appellant appealed and, in November 2000, the Board 
denied reopening the claim.  The November 2000 Board decision 
was then appealed to the Court.

In a May 2001 order, the Court granted the Secretary's Motion 
for Remand and to Stay Further Proceedings.  The November 
2000 Board decision was vacated and the case was remanded for 
issuance of a decision in compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

Pursuant to the Court's order, the Board readjudicated the 
case and, in a March 25, 2002, decision, denied reopening the 
claim on the basis that new and material evidence had not 
been submitted.  The appellant then appealed the Board's 
March 2002 decision to the Court.

In an August 2003 order, the Court vacated the March 25, 
2002, decision and remanded the matter for re-adjudication, 
to include consideration as to whether the appellant was 
entitled to a tolling of the time period for filing a notice 
of disagreement (NOD) from the September 1978 initial denial 
of service connection for pes planus.

In light of the Court's August 2003 order, the Board, in 
April 2004, remanded the case to the RO for consideration of 
whether the appellant lacked the mental capacity to file a 
timely NOD to the initial rating decision.  The primary issue 
pending before the Board pertaining to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral pes planus was held in 
abeyance.  In September 2004, the RO made a determination on 
the remanded issue and returned the case to the Board for 
appellate determination.  The Board remanded the case to the 
RO for further development in November 2004 due to the 
receipt of additional pertinent evidence without waiver of 
agency of original jurisdiction consideration.


FINDINGS OF FACT

1.  In a September 1978 rating decision the RO denied 
entitlement to service connection for bilateral pes planus; 
the appellant did not submit a timely NOD and the decision 
became final.

2.  The persuasive evidence of record demonstrates the 
appellant did not have a mental incapacity in 1978 sufficient 
to interfere with his ability to submit a timely NOD; 
equitable tolling or an extension of the period of time for 
submission of the required NOD is not warranted. 

3.  In a May 1998 decision the Board denied reopening the 
appellant's claim for entitlement to service connection for 
bilateral pes planus; the appellant did not appeal and the 
decision became final.

4.  Evidence received since the May 1998 Board decision is 
either cumulative or redundant of information previously 
considered; the claim may not be reopened upon the same 
factual basis.

5.  The invalidation of an applicable regulation during the 
course of this appeal was a substantive change creating a new 
basis for entitlement to the claimed benefit.

6.  Clear and unmistakable evidence demonstrates the 
appellant's pes planus existed prior to service and was not 
aggravated by active service.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision denying reopening of the 
claim for entitlement to service connection for bilateral pes 
planus is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for pes planus may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  The appellant's bilateral pes planus was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
In this case, the appellant was adequately notified of the 
applicable VCAA duties including by correspondence dated in 
July 2004 and March 2005.  It is significant to note that the 
March 2005 correspondence notified the appellant of the 
evidence necessary to substantiate both new and material 
evidence and service connection claims.  All identified and 
authorized evidence relevant to the appeal has been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available evidence is 
sufficient for an adequate determination.  The applicable 
duties to assist and notify have been fulfilled.  

Finality of Prior Determinations

As a preliminary matter, the Board notes the appellant has 
raised the issue of whether tolling or an extension of the 
time period for filing a notice of disagreement from the 
original September 1978 rating decision is warranted in this 
case because of mental incapacity.  In its August 2003 order, 
the Court remanded the case for re-adjudication, to include 
consideration of this tolling of the required NOD question.  
The Board has previously noted that a favorable determination 
of this NOD-tolling issue would obviate the need for the 
appellant to submit new and material evidence.

VA law provides, generally, that an appeal consists of a 
timely filed NOD (a written communication from a claimant, or 
his or her representative, expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result) 
and, after a Statement of the Case (SOC) has been furnished, 
a timely filed Substantive Appeal (a properly completed VA 
Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information, 
identifying the issues being appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).

The time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b) (2005).  The Court, in 
Corry v. Derwinski, 3 Vet. App. 231 (1992), held that there 
is no legal entitlement to an extension of time and that 
38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  

In Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purposes of determining whether a 
claimant timely appealed to the Court under the provisions of 
38 U.S.C.A. § 7266, equitable tolling was available where a 
veteran is able to show that the failure to file was the 
direct result of a mental illness that rendered him incapable 
of rational thought or deliberate decision making or 
incapable of handling his own affairs or unable to function 
in society.  Id. at 1321.  The Federal Circuit cautioned that 
a medical diagnosis alone or vague assertions of mental 
problems were not sufficient.  See also McPhail v. Nicholson, 
19 Vet App. 30 (2005) (wherein the Court discussed, but did 
not decide, the issue of whether equitable tolling applies 
under 38 U.S.C.A. § 7105).

In the case at hand, the record shows the RO denied 
entitlement to service connection for pes planus in a rating 
decision dated September 9, 1978.  The appellant was notified 
of that decision by VA letter dated September 14, 1978, which 
also advised him of his procedural and appellate rights.

The record does not show any indication, whatsoever, that the 
appellant submitted an NOD at any time within the year 
following the September 14, 1978, notification letter, nor is 
there any indication he attempted to do so.  In fact, during 
VA examination in July 2005 the appellant reported he had not 
taken any action after the September 1978 rating decision 
because he hoped the disorder would improve.  Without 
perfecting a timely appeal, the September 1978 rating 
decision became final.  It is also significant to note that 
Board decisions in October 1997 and May 1998 were not 
appealed to the Court and that, under 38 C.F.R. § 20.1104 
(2005), a prior rating decision is subsumed by affirmance in 
a final appellate decision.  Although it is unclear if the 
Board has authority based upon the present appeal to consider 
the underlying issue of tolling or extension in light of the 
prior final Board decisions, the matter is addressed herein 
because of the Court's August 2003 order.

VA regulations define a mentally incompetent person as "one 
who because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation."  38 C.F.R. 
§ 3.353(a) (2005).

The appellant asserts, in essence, that he lacked the mental 
capacity during the one-year statutory period subsequent to 
the September 1978 notification letter for filing a timely 
NOD.  He does not contend that he has, in fact, filed a 
specific NOD from that rating decision nor has he 
specifically requested an extension under the provisions of 
38 C.F.R. § 3.109(b) for good cause.  In support of his 
argument for equitable tolling he submitted private medical 
evidence noting diagnoses of various psychiatric disorders, 
the earliest of which is correspondence from Dr. M.S. dated 
in November 1990 showing a diagnosis of severe depression 
with panic attacks.  The provided reports include a diagnosis 
from Dr. L.T. of "[p]ossible borderline IQ" based upon a 
January 1991 examination.  It was also the opinion of Dr. 
L.T. that the appellant at that time was competent to handle 
funds on his own behalf.  

In a February 2004 private psychological report D.T., Psy.D., 
provided an Axis II diagnosis of mild mental retardation.  It 
was noted that testing revealed scores in the mild mentally 
retarded and borderline range of functioning.  In 
correspondence dated in April 2004 Dr. D.T. noted it was 
highly likely the appellant had been mild mentally retarded 
since birth.

VA examination in June 2005 included diagnoses of a history 
of generalized anxiety disorder and panic disorder without 
agoraphobia.  It was noted that the  appellant's claim file 
was reviewed prior to examination.  The examiner, a 
psychiatrist, noted the appellant operated an automobile, 
paid his own rent, and took care of his other expenses.  It 
was noted that the appellant stated he understood his service 
connection claim had been denied, but that he had hoped the 
problems with his feet would resolve on their own.  The 
psychiatrist stated that, based upon the appellant's current 
level of functioning, there was no reason to believe that his 
level of functioning was any worse at the time of the initial 
decision and that he "did not suffer from mental incapacity 
in 1978."  A July 2005 VA psychologist found the appellant's 
intellect was diminished and was most likely within the 
borderline range, but that despite his limited intellect and 
associated unsophistication he would have been capable of 
filing a timely disagreement regarding service connection.  
It was noted there was no evidence that his mental capacity 
had significantly changed since the 1978 decision.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Based upon the evidence of record, the Board finds the 
persuasive evidence of record demonstrates the appellant did 
not have a mental incapacity in 1978 sufficient to interfere 
with his ability to submit a timely NOD.  Although the 
medical evidence indicates he is mildly mentally retarded and 
has been since birth, there is no competent evidence 
demonstrating he was incapable of submitting a notice of 
disagreement from the September 1978 rating decision at 
issue.  The opinions of the June and July 2005 VA examiners 
are considered to be persuasive as to the issue of mental 
capacity as they are shown to have been provided after 
examination and review of the evidence of record.  These 
opinions are also consistent with the finding of the 
appellant's January 1991 private examiner that he was 
competent to handle funds on his own behalf.  Therefore, 
equitable tolling or an extension of the period of time for 
submission of the required NOD is not warranted.

New and Material Evidence Claim

The RO initially denied the appellant's claim for service 
connection for bilateral pes planus in a September 1978 
rating decision on the basis that the disorder preexisted 
service and was not aggravated by active military service.  
Although the appellant was notified of the decision and 
advised of his appellate rights, he did not appeal the 
September 1978 decision.  That decision became final.

The appellant subsequently submitted applications to reopen 
his claim for entitlement to service connection for bilateral 
pes planus, which were denied by the RO in May 1989, July 
1990, November 1991, and November 1992 on the basis that new 
and material evidence had not been submitted.  He did not 
appeal any of those rating actions.  In February 1995, the RO 
received another application to reopen the claim for 
entitlement to service connection for bilateral pes planus.  
The RO denied this claim in October 1995 and in May 1998 the 
Board denied an appeal on the basis that new and material 
evidence had not been presented.  

The evidence before the Board in May 1998 included a 
photocopy of a Report of Medical History for the Illinois 
Army National Guard dated in November 1976; other service 
medical records dated in February and March 1977; 
unidentified private medical records dated from March 1981 
through February 1993; a photocopy of a May 1989 medical 
record from the Christian County Medical Clinic in 
Taylorville, Illinois; a bone scan report from Memorial 
Medical Center in Springfield, Illinois, dated in November 
1989; lay statements dated from February 1995 to December 
1996; VA treatment records dated from November 1995 through 
October 1996; a July 1996 statement from the Macoupin County 
Community Mental Health Center in Carlinville, Illinois; a 
July 1996 statement from Dr. K.C.; and the transcript of an 
August 1996 hearing.

In denying the claim, the Board found that the evidence 
submitted since the November 1992 rating decision did not 
show any relationship between the appellant's bilateral pes 
planus and his active military service, nor did the evidence 
show that preexisting pes planus chronically worsened or that 
there had been a permanent increase in severity during active 
military service.  The appellant did not appeal the Board's 
May 1998 decision to the Court and the decision became final.

A claim disallowed by the Board may not thereafter be 
reopened and allowed based on the same factual basis unless 
the Chairman orders reconsideration or one of the other 
exceptions to finality applies.  See 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  If new and material 
evidence, however, is presented or secured with respect to a 
claim that has been disallowed VA shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2005).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his claim in October 
1998.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000); see also Cox v. Brown, 5 Vet. App. 95 (1993) 
(treatment records created years after service that do not 
indicate that the disorder is service-connected cannot 
constitute new and material evidence).  

The Board notes that reconsideration of the May 1998 Board 
decision was not requested or ordered, that the decision was 
not appealed to the Court, and that clear and unmistakable 
error in the prior decision has not been established or 
alleged.  Hence, the Board's May 1998 decision is final.  
Furthermore, as that decision is the last final decision of 
record it is the evidence that was associated with the file 
since then that must be considered in connection with the new 
and material evidence inquiry.

The pertinent evidence associated with the claims file since 
the May 1998 final decision consists of private medical 
reports dated in June 1986 and June 1989 which note diagnoses 
of pes planus without opinion as to etiology, a June 1987 
report from the Bureau of Disability Determination Services 
noting congenital pes planus; a September 1998 VA examination 
report including a diagnosis of bilateral flat feet, VA 
treatment notes dated from October 1995 to November 1998 that 
show treatment for foot pain and bilateral flat feet, and lay 
statements dated in March 2005 attesting that the appellant 
had no problems with his feet prior to service.  The 
appellant also submitted duplicate copies of service and 
post-service treatment records.  

At his video conference hearing in August 1999, the appellant 
testified that he had no problems with his feet before he 
entered military service and that he passed a physical 
examination to enter active duty.  Prior to service, he noted 
that he had played basketball in physical education classes 
and had roller-skated.  He testified that his feet started 
hurting and he started getting blisters during basic 
training.  He was given pills and arch supports, but they did 
not do any good.  After active service, he tried working in 
gas stations and restaurants, but his feet would swell and he 
could not follow orders.  He testified that he experienced 
tender and sore spots on the bottom of his feet and that he 
could no longer roller skate.  He asserted that he had arches 
when he went into service, but that he did not have them when 
he came out of active service.  

The Board notes that the pertinent evidence added to the 
record in this case is clearly not new and material because 
it does no more than reflect what was previously known.  
There is no dispute that the appellant has bilateral pes 
planus or that the disorder was manifest during his brief 
period of active service.  The new evidence of record is 
either cumulative or redundant of the evidence previously 
considered.  Reopening of the claim on this same factual 
basis is not warranted.

It is significant to note, however, that during the course of 
this appeal an applicable regulation pertaining to the 
presumption of soundness upon service enlistment was revised.  
VA must now show by clear and unmistakable evidence both that 
a disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004)..  

The Court has held that, generally, the misapplication of, or 
failure to apply, a statutory or regulatory burden-shifting 
presumption does not constitute "new and material evidence" 
for the purpose of reopening a claim under 38 U.S.C.A. 
§ 5108.  See Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 
1998).  The Board finds, however, that the invalidation of 
38 C.F.R. § 3.304(b) is significant and was a substantive 
change in the applicable law creating a new basis for 
entitlement to the claimed benefit.  See Spencer v. Brown, 17 
F.3d 368, 372 (Fed.Cir.1994).  Such a claim is treated as a 
new claim and not a request for reconsideration of a 
previously disallowed claim. 

As the appellant has consistently asserted the merits of his 
claim during the course of this appeal, the Board finds he is 
not prejudiced by an appellate review of his service 
connection claim based upon the present record.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  All VA duties to notify 
and assist required for a service connection claim have been 
satisfied.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  VA regulations provide that 
with notation or discovery during service of a congenital 
malformation with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that the disorder preexisted service.  It is also noted 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. § 3.303(c) (2005).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2005).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the evidence shows the appellant's November 
1976 enlistment examination included a normal clinical 
evaluation of the feet.  The appellant was found to be 
qualified for enlistment.  Records show the appellant entered 
active service on February 6, 1977, and was admitted for 
medical board evaluation on February 28, 1977.  A February 
1977 medical report noted congenital pes planus.  It was 
further noted that the disorder was moderate and that the 
appellant was not physically qualified for enlistment in to 
military service at the time of enlistment.  A March 1977 
medical evaluation board found congenital, bilateral, 
symptomatic pes planus existed prior to service and was not 
aggravated by service.

In support of his claim the appellant submitted statements 
and private treatment records demonstrating continued 
problems with pes planus.  An April 1989 private medical 
statement noted the appellant was not found to be flat footed 
when examined for service in 1976.  A May 1989 statement 
noted he developed foot problems while on active duty.  In 
subsequent statements and personal hearing testimony the 
appellant asserted that his pes planus developed during 
active service as a result of marching.  He stated that after 
a couple of weeks of basic training his feet began to swell 
and that he had to loosen his boots to walk.  He reported he 
had experienced no problems with his feet prior to service.  
In statements dated in March 2005 persons identified as 
having known the appellant all of his life recalled that he 
had no problems with his feet prior to service and that he 
had experienced problems with his feet since then.  

Based upon the evidence of record, the Board finds the 
appellant's bilateral pes planus is a congenital defect 
apparently first manifest during active service.  The Board 
further finds that clear and unmistakable evidence 
demonstrates his pes planus existed prior to service and was 
not aggravated during active service.  There is no probative 
evidence of any specific foot injuries having been incurred 
during service.  The February 1977 service medical report 
specifically found the appellant's pes planus was congenital 
and no competent evidence to the contrary has been submitted.  
Although the May 1989 private medical statement indicates the 
appellant developed foot problems during active service, the 
Board finds this opinion is of little probative value because 
no rationale was provided.  The opinion, provided over 
12 years after the appellant's service discharge, did not 
identify the bases upon which it had been determined that 
foot problems were developed while on active duty, did not 
address whether a congenital pes planus had existed prior to 
service, and did not provide any discussion addressing the 
apparent conflict between this opinion and the February 1977 
service medical report or March 1977 medical evaluation board 
findings.  

In the absence of such information, the Board finds the March 
1977 medical evaluation board findings are persuasive as to 
the clear and unmistakable existence of the appellant's 
bilateral pes planus prior to service and that the disorder 
was not aggravated by any incident of service.  Those 
findings were contemporaneous to the appellant's period of 
active service and are considered to warrant a greater degree 
of evidentiary weight as to the issues of pre-service 
existence and aggravation.

Although the appellant and the life-long acquaintances from 
whom statements were received may sincerely believe that his 
pes planus was incurred in or aggravated by service, they are 
not licensed medical practitioner and are not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for pes planus is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


